DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This instant application, No. 16/566,111, has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priority of parent application No. 13/827,719 (now Pat. No. US 10,417,284) are acknowledged. The effective filing date for this application is March 14, 2013.

Abstract and Drawings
The abstract and drawings are acceptable for examination purposes.

Claim Objections
Claims 9-11 are objected to since each claim refers to “the local storage runtime” of claim 1 but there is no local storage runtime cited in claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10,417,284.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of providing available, scalable, and tunable document-oriented storage services.
	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘284 as being compared in the table below. For the purpose of illustration, only claim 10 
Instant Application
Pat. No. US 10,417,284
Claim 1
A method of interfacing applications, on a device having a processor, with documents, the method comprising: 

executing by the processor instructions that cause the device to: 

store on the device a runtime set comprising runtimes that respectively access documents according to performance characteristics that are specific to a context including a location of each document relative to the device, wherein the runtimes comprise: 

a device storage runtime that accesses documents according to performance characteristics for documents that are stored on the device; and 






a remote storage runtime that accesses documents according to performance characteristics for documents that are accessible to the device over a wide-area network; and 

responsive to a request, received by the device, from at least one of the applications to access a document: 

identify, by the device, a context of the requested document including a location of the requested document relative to the device; and 

invoke, by the device, a selected runtime of the runtime set associated with the context including the location of the requested document relative to the device to access the requested document.
Claim 1
A method of interfacing applications, on a device having a processor, with documents, the method comprising: 

executing by the processor instructions that cause the device to: 

store on the device a runtime set comprising runtimes that respectively access documents according to performance characteristics that are specific to a context including a location of each document relative to the device, wherein the runtimes comprise: 

a device storage runtime that accesses documents according to performance characteristics for documents that are stored on the device; 



a remote storage runtime that accesses documents according to performance characteristics for documents that are accessible to the device over a wide-area network; and 

responsive to a request, received by the device, from at least one of the applications to access a document: 

identify, by the device, a context of the requested document including a location of the requested document relative to the device; and 

invoke, by the device, a selected runtime of the runtime set associated with the context including the location of the requested document relative to the device to access the requested document.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of available, scalable, and tunable document-oriented storage services.

claims 1-20 of ‘284 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Notes
Claim 1 recites a method for interfacing applications. The claim is not directed to an abstract idea because it at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., storing on the device a runtime set comprising runtimes specific to performance characteristics that are specific to a context including location of each document relative to the device, and invoking, by the device, a selected runtime set based on context of the requested document). Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 19 recites a system with a processor and memory for implementing a non-abstract idea of claim 1. The claimed processor and memory are taken in view of Applicant’s disclosure (Figure 4 and texts) to be hardware components such as CPU or RAM/ROM as known in the art. Thus, claim 19 qualifies as eligible subject matters under 35 U.S.C. 101.
Claim 20 recites a device with a processor and memory for implementing a non-abstract idea of claim 1. The claimed processor and memory are taken in view of Applicant’s disclosure (Figure 4 and texts) to be hardware components such as CPU or RAM/ROM as known in the art. Thus, claim 20 qualifies as eligible subject matters under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Townsend et al. (Pub. No. US 2012/0047517) teaches at least one web server provides an interface to a web-enabled application to a first computing device, with the web-enabled application and the at least one web server belonging to a first domain. An interaction routing module routes a contact event to the first computing device. At least one application server receives and responds to a Hypertext Transfer Protocol (HTTP) request for requested information related to the contact event. The HTTP request is generated by the web-enabled application. An integration module receives the HTTP request from the at least one application server and translates the HTTP request to an application programming interface call to interface with a second computing device storing the requested information in a second domain. A messaging module provides the requested data to the web-enabled application.
Thomas (Pub. No. US 2014/0136782) teaches an operating system is configured to receive a request to store an object that does not specify the location at which the object should be stored. The request might also include an optimization factor and one or more object location factors. The operating system might also generate object location factors or retrieve object location factors from one or more external locations. Object location factors might also be utilized that are based upon properties of the object to be stored. Utilizing the object location factors, and the optimization factor if provided, the operating system dynamically selects an appropriate storage tier for storing the object. The tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers. The object is then stored on the selected storage tier. The object may be retrieved from the storage tier at a later time. 
iii)	Umberhocker (Pub. No. US 2011/0191485) teaches authorizing access to storage system resources wherein a scoped permission assignment can be associated with an operation related to a type of at least one resource. The scoped permission assignment can be assigned to a role; and the role can be associated with user(s). A resource, or one or more resources of a resource group, can be associated with user(s) or user group(s). Further, a user can be authorized to perform the operation on the resource and/or one or more resources based on, at least in part, permission assignments directly granted to the user or granted in a role of the user. In addition, one or more resource flags can be assigned to the one or more resources. Accordingly, the user can be authorized to perform the operation based on, at least in part, the one or more resource flags and the scoped permission assignment.
Sharma et al. (Pub. No. US 2002/0068559) teaches providing mobile network management of assets on a network wherein a network management server is provided to control a network asset on a network. The network asset is connected to the network management server via a connection path. A secure communication path is established between the network management server and a mobile wireless capable device. The network asset is managed via the secure communication path with the mobile wireless capable device. The network is administered via the secure communication path with the mobile wireless capable device.
v)	Dolan et al. (Pat. No. US 8,972,694) teaches a write operation writes first data to a target logical address range included in a first logical address range of a virtually provisioned device. It is determined that physical storage is not allocated for the target logical address range. First processing is performed to allocate a first portion of physical storage having a first corresponding logical address subrange that includes the target logical address range. The first portion is allocated from a physical device included in a first storage tier. The first processing includes selecting the first storage tier from multiple storage tiers in accordance with selection criteria including metrics characterizing an expected workload or level of activity for the first corresponding logical address subrange of the virtually provisioned device. Mapping information is updated to indicate that the first corresponding logical address subrange of the virtually provisioned device maps to the first portion of physical storage.
vi)	Goldman et al. (Pat. No. US 8,387,032) teaches a data processing apparatus employing a runtime environment includes accessing software code of a software application that relies on a runtime of the runtime environment to operate; 
vii)	Lee et al. (Pub. No. US 2019/0114168) teaches a framework that supports multiple runtime environments by exporting a software application to a runtime environment via a framework that supports multiple runtime environments, selecting a runtime template based on the export runtime environment, wherein the selected runtime template transforms data being ingested by the software application based on the export runtime environment, executing the software application in the export runtime environment, and controlling data ingestion into the executing software application based on the selected runtime template. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                February 26, 2021